DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 12/03/2021, Applicants amended claim 1, and cancelled claims 9-10, 13 and 21-42 in the response filed 12/23/2021.
Claim(s) 1-8, 11-12, 14-20 and 43 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-8, 11-12, 14-20 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a back-side wiring substrate and a front-side redistribution layer which are in parallel; and a connector, a semiconductor chip, and an encapsulator which are between the back-side wiring substrate and the front-side redistribution layer, wherein the encapsulator surrounds side surfaces of the connector and the semiconductor chip, and wherein the back-side wiring substrate comprises: a core layer, a back-side via plug extending through the core layer, and a back-side wiring layer on the back-side via plug, wherein the back-side wiring substrate and the semiconductor chip are physically bonded to each other using a chip adhesive film, and wherein the back-side wiring substrate comprises a printed circuit board (PCB), wherein a coefficient of thermal expansion of the front-side redistribution layer is higher than a coefficient of thermal expansion of the back-side wiring substrate, and wherein a modulus of elasticity of the back-side wiring substrate is higher than a modulus of elasticity of the front-side redistribution layer.
Claims 2-8, 11-12 and 43 are allowed, because they depend from the allowed claim 1.  
Independent claim 14 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 14, a lower package and an upper package stacked on the lower package, wherein the lower package comprises: a back-side wiring substrate and a front-side redistribution layer which are in parallel, and a connector, a lower semiconductor chip, and an encapsulator which are between the back-side wiring substrate and the front-side redistribution layer, wherein the encapsulator surrounds side surfaces of the connector and the lower semiconductor chip, wherein the back-side wiring substrate comprises: a core layer, a back-side via plug extending through the core layer, a lower back-side wiring layer contacting the back-side via plug, and a lower back-side pad that contacts the lower back-side wiring layer and the connector, and has a truncated cone shape with a wider lower portion than an upper portion of the lower back-side pad.
Claims 15-17 are allowed, because they depend from the allowed claim 14.  
Independent claim 18 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 18, a front-side redistribution layer; a connector, a semiconductor chip and an encapsulator on an upper surface of the front- side redistribution layer; a back-side wiring substrate on the connector, the semiconductor chip, and the encapsulator; and a package bump on a lower surface of the front-side redistribution layer, wherein the encapsulator surrounds side surfaces of the connector and the semiconductor chip, wherein the front-side redistribution layer comprises an insulating layer, a front-side wiring layer, and a front-side via plug, wherein the back-side wiring substrate comprises a printed circuit board (PCB) comprising a back-side wiring layer and a back-side via plug, wherein a coefficient of thermal expansion of the front-side redistribution layer is higher than a coefficient of thermal expansion of the back-side wiring substrate, and wherein a modulus of elasticity of the back-side wiring substrate is higher than a modulus of elasticity of the front-side redistribution layer.
Claims 19-20 are allowed, because it depends from the allowed claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895